Bleckley, Chief Justice.
1 Trulock obtained a deed from Baggett conveying to him certain land. The question afterwards arose as to *373■whether the deed was taken in payment of a debt, or as security for its payment.
The debt had usury in it. Trulock contended that the deed was taken in payment, but he was the witness, and he testified that before he received the deed, he agreed that he would convey the land back on payment of the debt. There was something said about his giving a bond for titles, but he replied, his word was his bond; and so no bond for titles was given; but he does not dispute that at or before the time the deed was delivered to him, he agreed that upon payment of the debt, he would reconvey the land to the maker of the deed, his former debtor. He also took a note for the rent of the land. The jury found that the deed was a payment; and the court refused to grant a new trial. We think that, taking the evidence of Mr. Trulock himself, it was not- a final payment and did not discharge the debt. It was only a colorable payment; in reality a security, and the legal signification of the transaction was that the usury affected the deed, and that he obtained no title. A conveyance of land made nominally in payment of an usurious debt, but really as security for its payment, and in pursuance of an agreement by the creditor to reconvey on such payment, is tainted with usury, and therefore void.
2. To stop interest by its own name-, and continue it under the name of rent, is one of the most 'Common devices to cover up usury. The note for rent only serves to color the transaction a little more plausibly.
3. Where the creditor is the only witness, and his testimony touching the usurious element- of the contract bears two constructions, the one least favorable to his interest should generally be adopted. Mr. Trulock’s testimony seems to be in conflict with itself, but its true legal interpretation as a whole is not difficult.
Judgment reversed.